Fowler, J.
(on motion for rehearing). The respondents move for a rehearing on the ground that the opinion of the court shows a misapprehension by the court that the appellant was a “first assistant engineer” of the fire department, whereas he was only an assistant chief of the department, and quotes sub. 8 of the act involved, which relates to the appointment of the first assistant engineer by the chief with the approval of the board “subject to suspension and removal” as provided by the act, as bearing upon the rights of the appellant. The opinion shows misapprehension as stated, and counsel are correct in claiming that the subsection cited has no bearing upon appellant’s rights.
*624However, aside from the erroneous statement and the subsection of the act relating to the “first assistant chief engineer,” the opinion expresses the view of the court as to the appellant’s right to retain his position under the other subsections of the act involved cited in the opinion, and fully warrants the relief to which the opinion holds the relator entitled. All references in the opinion to the appellant as “assistant chief engineerall portions of the opinion referring to the subsection of the act involved that relates to the “first assistant chief engineer;” and all statements in the opinion that imply that that subsection affects the appellant’s rights, are withdrawn. The motion for rehearing is denied. No costs will be taxed upon the motion.